Title: From George Washington to the Massachusetts Council, 3 August 1779
From: Washington, George
To: Massachusetts Council


        
          Gentlemen
          Head Quarters West Point August 3d 1779
        
        Having received intelligence some time since that the Romulus Daphne and Delaware were preparing to leave New York on a Cruise (as was reported) for Boston-Bay in conversation with General Heath I mentioned to him my Intention to transmit the intelligence I had received to the Council, which I was induced to decline from his having assured me he had already done it—By the inclosed extract of a Letter from a confidential correspondent in New York, The Council will perceive those Vessells were prevented from sailing at the time they intended. But I have Just recieved a Letter from Lord Stirling stationed in the Jerseys dated yesterday (an extract from which is also inclosed) by which it appears the Ships of War at New York have all put to Sea since—I thought it my duty to communicate this intelligence that the Vessells employed in the expedition to Penobscot may be put upon their Guard, as it is probable enough these Ships may be destined against them—and if they should be surprised the consequences would be disagreeable. I have the honor, to be with very great respect & esteem Gentlemen Your Most Obedt Servant
        
          Go. Washington
        
      